Citation Nr: 0317047	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  92-21 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently rated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from January 1968 to May 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) New York, New York, Regional Office.  

The Board remanded the case for additional development in 
September 1994, November 1995, and 2001.  The case is 
currently under the jurisdiction of the RO in Waco, Texas.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The veteran's post-traumatic stress disorder is not 
productive of more than considerable social and industrial 
impairment, and has not caused occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for a disability rating higher than 50 percent 
for post-traumatic stress disorder are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.130, 4.132, Diagnostic 
Code 9411 (1996 & 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The RO supplied the veteran with 
the applicable regulations in the SOC and SSOCs.  The rating 
criteria which must be met before higher disability ratings 
may be assigned were specifically set forth within the SOC 
and SSOCs.  A letter from the RO to the veteran dated in July 
2002 discussed the VA's duty to assist under the VCAA.  In 
addition, the provisions of the VCAA implementing regulations 
were explained to the veteran in the SSOC of January 2003.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran was afforded VA examinations.  The RO 
obtained all relevant evidence identified by the veteran, 
including treatment records.  Records pertaining to his claim 
at the Social Security Administration were also obtained.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to evaluate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  The Board notes that, during the 
pendency of this appeal, the  regulations containing the 
rating criteria for psychiatric disorders were revised, 
effective November 7, 1996.  See 61 Fed. Reg. 52695-52702 
(1996).  Where the law and regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional authority to the contrary.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  Accordingly, 
the Board will consider the veteran's claim for an increased 
rating under both the old and the new rating criteria.  The 
Board notes that the RO also has considered the veteran's 
claim under both the old and the new criteria.  Accordingly, 
a remand for such consideration is not necessary.

Pursuant to the criteria in effect November 6, 1996, and 
prior thereto, under 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), a noncompensable rating is warranted where there are 
neurotic symptoms which may somewhat adversely affect 
relationships with others but which do not cause impairment 
of working ability.  A 10 percent rating is warranted where 
there is emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  

A 30 percent disability rating is warranted where there is 
definite social and industrial impairment.  The Board notes 
that, in a precedent opinion dated in November 1993, the VA 
General Counsel concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree," and that it represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOPGCPREC 09-93 (O.G.C. Prec. 9-
93 (Nov. 9, 1993)).  The Board is bound by this 
interpretation of the term "definite."  See 38 U.S.C.A. 
§ 7104(c) (West 1991).  

A 50 percent rating is warranted for considerable social and 
industrial impairment.  A 70 percent rating is warranted for 
severe social and industrial impairment.  A 100 percent 
rating is warranted where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, or where there 
are totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  A 100 percent rating is also warranted 
where the claimant is demonstrably unable to obtain or retain 
employment.  

Pursuant to the regulations in effect November 7, 1996, and 
thereafter, Diagnostic Code 9434 under redesignated 38 C.F.R. 
§ 4.130 provides that a noncompensable rating is warranted 
when a mental condition has been formally diagnosed, but the 
symptoms are not severe enough to interfere with occupational 
or social functioning, or to require continuous medication.  
A 10 percent rating is warranted when there is occupational 
or social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or where 
symptoms are controlled through continuous medication.  

A 30 percent rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The Board has considered the full history of the veteran's 
service-connected post-traumatic stress disorder.  His DD 214 
shows that his military occupational specialty was field 
radio operator, and his awards included the Vietnam Service 
Medal with star, the Vietnam Campaign Medal, and the Combat 
Action Ribbon.

The veteran filed a claim in December 1977 for disability 
compensation for several disabilities including a nervous 
condition.  The report of a psychiatric examination conducted 
by the VA in April 1978 shows that the only diagnosis was 
personality disorder, paranoid type.  Subsequently, in a 
decision of June 1978, the RO denied service connection for a 
nervous condition.  

In January 1983, the veteran requested that his claim for 
service connection for a nervous condition be reopened.  The 
report of a psychiatric evaluation conducted by the VA in 
February 1984 shows that the diagnoses were post-traumatic 
stress disorder and major depressive disorder (secondary to 
Vietnam combat).  In a decision of April 1985, the Board 
granted service connection for post-traumatic stress 
disorder.  The RO subsequently assigned a 30 percent 
disability rating for the disorder.  In a decision of 
September 1986, the RO assigned a temporary 100 percent 
rating under paragraph 29 for a period of hospitalization, 
with a rating of 50 percent effective thereafter.  

The veteran filed a claim for an increased rating in December 
1991.  The RO denied that request, and the veteran perfected 
this appeal.  The evidence which has been developed in 
connection with the current claim includes records from the 
Social Security Administration which include a disability 
determination document dated in May 1986 which shows that the 
veteran was found to be disabled due to post-traumatic stress 
disorder.  

A VA hospital summary dated in July 1992 shows that the 
veteran had been admitted the previous April for alcohol 
dependence and substance abuse.  The discharge diagnoses also 
included post-traumatic stress disorder and personality 
disorder, mixed, paranoid type, antisocial and depressive 
component.  

A VA hospital discharge summary dated in February 1993 shows 
that the veteran was treated for post-traumatic stress 
disorder.  The GAF on discharge was 70.  Other diagnoses 
included alcohol dependence, cocaine dependence, and 
personality disorder, mixed with paranoid, antisocial and 
depressive components.  Regarding the reason for admission, 
it was noted that he had expressed paranoid thinking at 
times, and complained of insomnia and frequent flashbacks and 
nightmares about Vietnam.  On admission, he was cooperative, 
alert, attentive, and in good contact with reality.  He 
presented no bizarre behavior.  His speech was relevant and 
coherent.  He denied hallucinations; however, he expressed 
delusional and paranoid thinking at times.  During the 
hospital course, he adjusted well and his attitude was 
sociable and pleasant.  On discharge he was stable and in 
good contact with reality.   

The report of a post-traumatic stress disorder examination 
conducted by the VA in February 1995 shows that the examiner 
diagnosed post-traumatic stress disorder, moderately severe.  
He noted that the veteran needed further psychological 
testing to rule out paranoid disorder versus atypical 
psychosis.  

The report of a post-traumatic stress disorder examination 
conducted by the VA in March 1996 shows that the examiner 
reviewed the claims file.  The veteran complained of being 
very stressed and feeling like he was living on borrowed 
time.  Following mental status examination, the diagnoses 
were post-traumatic stress disorder, severe; and cocaine 
abuse.  The examiner estimated the GAF score to be in the 
upper 40's.  

The report of a post-traumatic stress disorder examination 
conducted by the VA in April 1996 shows that the veteran 
presented himself in a guarded manner.  He spoke of having 
difficulty concentrating.  He reported that after service he 
began to use drugs, including heroin, in order to forget 
Vietnam.  He reported that he had held numerous jobs for 
brief periods of time.  The veteran did not mention 
flashbacks or intrusive thoughts, except if he was asked 
specifically.  On mental status examination, the veteran was 
cooperative, but had a curious vagueness.  At times he was 
rambling which was suggestive of some loose associations.  He 
gave more information than was needed with considerable 
inconsequential details.  There was no psychomotor 
retardation and the veteran felt comfortable and did not 
appear to be more alert or wary.  His mood showed guardedness 
and at times he admitted being very suspicious and paranoid.  
There was no evidence of hallucinations, but the persistence 
of paranoid and suspicious behavior was obvious.  His 
sensorium was clear and he was fully oriented in all spheres.  
His memory was very good for recent and remote events, except 
when specific areas were itemized for him and he would become 
for some reason very vague.  He had difficulty with serial 
subtractions of seven.  He was able to recount the previous 
presidents.  His insight and judgment were colored by 
paranoid ideations.  The diagnoses were post-traumatic stress 
disorder (mild to moderate); alcohol abuse; cocaine 
dependence; and personality disorder, paranoid type.  The 
examiner estimated the veteran's GAF score at 50.  He stated 
that the veteran was competent for VA purposes.  In an 
addendum, the examiner stated that he believed that the 
veteran had a history of paranoid ideation prior to enlisting 
in the service.  He did not believe that the personality 
problems were caused by the PSTD, but the substance abuse and 
alcohol appeared to be related to military experiences.  He 
again noted that there was a very curious preponderance of 
paranoia with considerable elaboration in many areas with 
very little focusing on the experiences in Vietnam.  The 
examiner opined that most of the symptomatology appeared to 
be related to the characterological presentation of paranoia.  
The degree of social and industrial inadaptability being 
totally incapacitated.  

A VA hospital discharge summary dated in May 1996 shows that 
the diagnoses were (1) post-traumatic stress disorder 
exacerbation, improved by history; and (2) adjustment 
disorder with mixed emotional features, life circumstance 
problems.  

A VA hospital summary dated in June 1997 shows that the 
diagnoses were major depression with psychotic features, and 
post-traumatic stress disorders with depression, by history.  
It was noted that he was unemployable at the time of 
discharge.  

The report of a post-traumatic stress disorder examination 
conducted by the VA in May 2000 shows that the veteran gave a 
history of being blown out of a truck in combat, being 
ambushed with his unit being wiped out, and being briefly 
captured and escaping.  The examiner commented that the 
veteran was one of the most severe cases the examiner had 
ever seen.  He stated that the veteran was unemployable.  His 
thought processing was slowed and there was reason to suspect 
that a thought disorder was present.  He had very poor social 
and industrial adaptability.  The normal activities of daily 
living were severely affected.  The diagnoses were post-
traumatic stress disorder, severe, and avoidant personality 
disorder.  The examiner assigned a GAF score of 41.  

The report of a post-traumatic stress disorder examination 
conducted by the VA in August 2000 shows that the examiner 
did not have the claims file, and the examiner stated that 
the instructions for the examination did not contain much 
information.  He noted that the veteran himself explained 
that he had applied for a raise.  The veteran gave a history 
of combat in Vietnam, and said that he had not been able to 
hold a job for more than a few weeks since returning.  He had 
been homeless many times and had four or five 
hospitalizations because of a possible psychotic condition.  
He stated that his diagnosis was variable, but PSTD was 
allegedly included often.  On psychiatric examination, 
generally speaking, he created a bizarre impression about 
himself, but interestingly it turned out that he had good 
cognitive ability in answering all of the questions that were 
usually asked during a mental status examination in a correct 
manner.  First, he always gave a wrong answer, but in a few 
minutes he was able to correct it.  He correctly explained 
the difference between a river and a lake.  He gave a history 
of having frequent arrests which occurred because of his high 
temper and violence, but he did not actually hurt anybody.  
He denied taking illegal drugs.  The examiner stated that the 
overall impression was that the veteran had kind of a bizarre 
existence without overt psychological delusions.  He was not 
delusional, but just strange.  The examiner stated that he 
agreed with the post-traumatic stress disorder diagnosis, in 
addition to a schizoid personality disturbance.  The 
diagnostic impression was (1) post-traumatic stress disorder, 
moderate to severe; and (2) schizoid personality disorder. 
The veteran reportedly still appeared competent in spite of 
his bizarre behavior, but because of his inadequate and 
poorly adjusted personality, the examiner assigned a GAF of 
only 40.  

A VA psychology examination report also conducted in August 
2000 contains similar information.  The examiner estimated 
that only half of the veteran's impairment is due to his 
service-connected post-traumatic stress disorder.  He stated 
that the veteran was dysfunctional, to a large extent, quite 
separate from his military experiences.  

A VA psychology assessment record dated in November 2001 
shows that the veteran was seen for the purpose of 
determining whether additional psychological services were 
indicated.  His medical history was reviewed.  At the time of 
the interview, he was casually attired and neatly groomed.  
He was alert and well oriented to current circumstances.  His 
speech was normal in rate and tone with generally goal 
directed thought processes.  There was no evidence of current 
hallucinations or overt delusions.  His statements were often 
vague, and indicated significant mistrust and alienation from 
others bordering on mild paranoia.  His insight and judgment 
were adequate.  No evidence of gross impairment of memory was 
found.  During the interview, his mood was mildly dysphoric 
with a normal range of expression.  He denied any current or 
recent suicidal ideation.  He reported that he had difficulty 
adjusting both socially and emotionally.  He described a 
general lack of positive feelings, but he denied vegetative 
symptoms of depression.  He said that he had problems with 
his mind wandering.  He agreed to be seen for a trial of 
individual psychotherapy.  

A VA hospital discharge summary dated in May 2002 shows that 
the veteran was treated for a schizoaffective disorder, manic 
type, and post-traumatic stress disorder, chronic with acute 
exacerbation.  He reported having severe problems with his 
girlfriend's former boyfriend and thought of retaliation and 
nightmares.  His GAF score at the time of discharge was 55.  
On admission, he was talking excessively and his speech was 
tangential.  During the hospital course he calmed down and 
his speech became more relevant and coherent.  His psychosis, 
mania and depression improved.  He reached maximum hospital 
benefits and was discharged after 21 days.  A psychology 
testing record from during that hospitalization shows that 
MMPI testing was interpreted as showing an invalid profile 
often reflective of persons seeking some reward for looking 
sicker than they really are.

The report of a mental examination conducted by the VA in 
June 2002 shows that the veteran gave a history of being 
divorced three times.  He reported that he completed high 
school, went to college for one semester, and then enlisted 
in the service.  He reported that he had not done well in 
school.  After discharge, he worked on and completed two 
associates degrees.  For a period of time after discharge he 
lived on the street.  He said that he had tried to work, but 
could not work for very long.  The longest time was four 
months.  He said that he could not get along with other 
workers and supervisors.  He said that after service he had 
12 felony arrests, but no convictions.  He had a history of 
alcohol and cocaine abuse, but stated that he had stopped 
using them.  The veteran reported that he had lived with 
roommates.  He had a driver's licenses, but did not drive 
because it was too great a responsibility to insure the car.  
He also said that he sometimes forgot where he parked cars, 
and that he had problems with short term memory.  

On mental status examination, the veteran had no problems 
with thoughts or the ability to communicate.  He did not hear 
voices or see things that were not there.  His behavior was 
appropriate during testing, and he was able to maintain some 
eye contact.  He had no suicidal thoughts recently.  He was 
neat and clean and able to take care of his daily activities.  
He was oriented to the month and year, but did not know the 
day of the week or the day of the month.  The veteran could 
add 9 and 7, but could not add 35 and 46.  He was able to 
count by threes, knew the current president and the previous 
two.  He could only remember two of five objects after 
several seconds, and only one after 15 minutes.  He reported 
no obsessive or ritualistic behavior, but he did say that he 
thought that using cocaine would elevate his mind and cause 
him to be closer to God.  His speech was sometimes a bit 
irrelevant.  He reported no panic attacks.   With respect to 
whether he was depressed, he indicated that he rated himself 
as being at 7 on a scale of 1 to 10 with 1 being not 
depressed at all and 10 being severely depressed.  The 
examiner stated that he would rate the veteran more as a 4.  
The veteran claimed to be on antidepressant medication, but 
did not know the name of the medication.  He reported that he 
sometimes became irritable, and had problems with impulse 
control.  He said that his sleep was fair, about four hours 
at a time, and he woke up often.  He reported that he had 
obtained a second associates degree in 2002, but said that he 
was not competitive in the job market because of wrist 
damage. 

The diagnoses were post-traumatic stress disorder, 
polysubstance abuse in remission, and personality disorder.  
The examiner commented that the veteran's post-traumatic 
stress disorder had not become worse as he was now capable of 
finishing two associates degrees and prior to service he 
could not complete his first year in college.  The veteran 
appeared to be functioning equally well as he did prior to 
service and may be functioning at a better level now that he 
was no longer using cocaine and alcohol.  The examiner 
assigned a GAF score of 70.  He noted in an addendum that he 
had reviewed the claims file.  

After considering all of the relevant evidence, the Board 
finds that the veteran's post-traumatic stress disorder is 
not productive of more than considerable social and 
industrial impairment.  The Board has noted that there is a 
difference of opinion in the evidence regarding the severity 
of the veteran's post-traumatic stress disorder.  The Social 
Security Administration and the VA examiner in May 2000 
concluded that the veteran's post-traumatic stress disorder 
rendered him unemployable.  Similarly, the VA examiner in 
March 1996 felt that the post-traumatic stress disorder was 
severe in degree.  On the other hand, other evidence 
indicates that half or more of the veteran's impairment is 
due to factors other than his service-connected post-
traumatic stress disorder, and that any impairment due to 
PTSD is less than severe in degree.  In this regard, the VA 
examiner in February 1995 found the disorder to be only 
moderately-severe.  The VA examiner in April 1996 found that 
most of the veteran's symptomatology was related to 
characterological factors, and that the veteran's personality 
problems were not caused by the PSTD.  Similarly, the VA 
psychologist in August 2000 estimated that only half of the 
veteran's impairment was due to his service-connected post-
traumatic stress disorder.  This is significant because the 
use of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation is to be avoided.  See 38 C.F.R. § 4.14.  The 
Board finds that the latter opinions are more convincing.  
The Board is also influenced in part by the psychological 
testing conducted in May 2002 which was interpreted as 
showing a profile consistent with a person seeking a reward 
by trying to look sick that was the case.  Finally, the Board 
notes that the VA examiner in June 2002 made a convincing 
argument that, in light of the veteran's completion of two 
degrees since service, his level of functioning was no worse 
than, and might even be better than, before service when he 
dropped out of school.  Taking such factors into account, the 
Board finds that the disorder has not resulted in the severe 
impairment contemplated for a rating higher than 50 percent.  

The Board also finds that the veteran's psychiatric disorder 
has not resulted in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Such findings generally 
are not reflected in the medical evidence, or when noted, 
have been attributed to nonservice-connected psychiatric 
disorders.  Accordingly, the Board concludes that the 
criteria for a disability rating higher than 50 percent for 
post-traumatic stress disorder are not met under either the 
old or the new rating criteria.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected post-
traumatic stress disorder.  The Board does not find the 
veteran's case outside the norm so as to warrant 
consideration of the assignment of an extraschedular rating.  
The Board notes that the disability has not required frequent 
hospitalizations, and, as discussed above, there is no 
convincing evidence that it has resulted in marked 
occupational impairment.  Therefore, referral of this matter 
for consideration under the provisions of 38 C.F.R. § 3.321 
is not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996). 


ORDER

Entitlement to an increased rating for post-traumatic stress 
disorder, currently rated as 50 percent disabling, is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

